Private and confidential



[rollsroycelogoa01.jpg]


Rolls-Royce plc
PO Box 31,Derby DE24 8BJ,England
Telephone: +44 (0) 1332 242424
Fax: +44 (0) 01332 249936
www.rollsroyce.com









Hawaiian Airlines, Inc.
3375 Koapaka Street
Suite G350
Honolulu, Hawaii 96819
USA




December 17, 2014


Dear Sirs,


AMENDMENT NUMBER EIGHT ("AMENDMENT 8") TO THE GENERAL TERMS AGREEMENT REFERENCE
DEG 5327 BETWEEN ROLLS-ROYCE PLC, ROLLS-ROYCE TOTAL CARE SERVICES LIMITED
("ROLLS-ROYCE") AND HAWAIIAN AIRLINES, INC. ("HAWAIIAN"), DATED OCTOBER 27, 2008
AS AMENDED (THE "AGREEMENT")




BACKGROUND:


(A)     The Parties entered into the Agreement.


(B)
The Parties wish to amend certain terms of the Agreement to harmonise with
certain terms agreed in the General Terms Agreement for the Trent 7000 engines
between Rolls-Royce and Hawaiian dated in December 2014 with reference DEG8572
(“DEG 8572”); such amended terms shall apply from the date of this Amendment 8.



(C)     This Amendment 8 sets out the provisions agreed by the Parties in
relation to the above.




AGREED TERMS:


1.    INTERPRETATION


In this Amendment 8 capitalised terms that are not otherwise defined have the
same meaning as given to them in the Agreement.


    
2.    REPRESENTATIONS AND WARRANTIES


2.1    General


Each Party makes the following representations and warranties to the other:


(a)
it is a corporation duly incorporated and validly existing under the laws of its
jurisdiction of incorporation and, if relevant under such laws, in good
standing;


Page 1 of 6


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England                      Amdt 8 to
DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential
    

--------------------------------------------------------------------------------

Private and confidential





(b)
it has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, this Amendment
8 and the transactions contemplated by it;



(c)
the entry into and performance by it of, and the transactions contemplated by,
this Amendment 8 do not and will not conflict with:



(i) any law applicable to it;


(ii) its constitutional documents; or


(iii) any agreement or instrument binding upon it or any of its assets;


(d)
the obligations expressed to be assumed by it in this Amendment 8 are legal,
valid and binding obligations enforceable in accordance with their terms (except
as enforceability may be limited by bankruptcy, insolvency, reorganisation or
other laws of general application affecting the enforcement of creditors’
rights);



(e)
its payment obligations under this Amendment 8 rank at least equally with all
its other present and future unsecured and unsubordinated payment obligations
except for obligations preferred on a mandatory basis by Law applying to
companies generally.



2.2    Survival


Each of the representations and warranties survive the execution of this
Amendment 8.




3.    AMENDMENTS TO THE AGREEMENT


3.1
Clause 1.5 of Exhibit B of the Agreement is hereby deleted in its entirety and
replaced with the following:



“[**]”




3.2
Clause 2.1 of Exhibit G of the Agreement is hereby deleted in its entirety and
replaced with the following:



“2.1
Hawaiian shall throughout the Period of Cover for each Engine Flight Hour, pay
the following Charges to Rolls-Royce for the provision of Covered Services. The
Charges shall be paid in accordance with Clause 3.



[**]


Charges are:


(a)
at [**] levels;



(b)
subject to adjustment on the 1st January of each calendar year in accordance
with the formula set out in Schedule 2 to this Exhibit G; and



(c)
[**]


Page 2 of 6


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England                      Amdt 8 to
DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential
    

--------------------------------------------------------------------------------

Private and confidential





Rolls-Royce shall notify Hawaiian of the adjusted charge for each period.


[**]”




3.3
Clause 2.4 of Exhibit G of the Agreement is hereby deleted in its entirety and
replaced with the following:



“2.4
For all Additional Services undertaken, Rolls-Royce, the Overhaul Base or the
Repair Vendor shall invoice Hawaiian, and Hawaiian shall pay, for such
Additional Services at Rolls-Royce’s, the Overhaul Base’s or the Repair Vendor’s
[**] for Parts, labor, sub-contract Repair, handling fees and test fees
(including fuel and oil fees) as follows:



[**]




3.4
Clause 2.5 of Exhibit G of the Agreement is hereby deleted in its entirety and
replaced with the following:



“[**]”
 


3.5
Clause 2.7 of Exhibit G of the Agreement is hereby added to the Agreement as
follows:



“[**]”




3.6
Clause 11.4 of Exhibit G of the Agreement is hereby deleted in its entirety and
replaced with the following:



[**]”




3.7
Clause 11.5 of Exhibit G of the Agreement is hereby deleted in its entirety and
replaced with the following:



[**]”




3.8
The Parties agree that:



(i)    the mechanism described in Clause 11.5(B) of DEG 8572 does not apply to
the Agreement; and


(ii)    notwithstanding (i) above, upon request of Hawaiian, Rolls-Royce will
review on a case by case basis if the mechanism described in Clause 11.5(B) of
DEG 8572 can be applied to such Leased Asset. If such review by Rolls-Royce
results in agreement by Rolls-Royce, then an amendment to the Agreement will be
agreed between the Parties.




3.9
Schedule 2 of Exhibit G of the Agreement is hereby deleted in its entirety and
replaced with the following:


Page 3 of 6


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England                      Amdt 8 to
DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential
    

--------------------------------------------------------------------------------

Private and confidential





“EXHIBIT G
SCHEDULE 2 – [**]”

Page 4 of 6


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England                      Amdt 8 to
DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential
    

--------------------------------------------------------------------------------

Private and confidential



4.     ASSIGNMENT


The terms and conditions of this Amendment 8 are personal to Hawaiian and may
not, under any circumstances, be assigned, novated or otherwise transferred to
any third party, except as provided in the third paragraph of Clause 14.4 of the
Agreement. Any purported assignment, novation or other transfer of the terms and
conditions of this Amendment 8 shall be void.




5.     GENERAL


All rights, obligations and liabilities under this Amendment 8 shall be subject
to and in accordance with the provisions of the Agreement and, except as
specifically amended herein, the provisions of the Agreement shall remain in
full force and effect and this Amendment 8 is made without prejudice to either
of the Parties' existing rights (unless expressly stated in this Amendment 8)
set forth or arising under the Agreement. In the event of any conflict between
the terms of this Amendment 8 and the Agreement, the terms of this Amendment 8
shall prevail.


For the avoidance of doubt, any default by Hawaiian under this Amendment 8 shall
be considered a default under the Agreement.




6.     CONFIDENTIALITY


The provisions of this Amendment 8 are confidential in accordance with Clause 10
of the Agreement, and shall not (except as provided in Clauses 10.7 and 14.2 of
the Agreement) be disclosed to any third party without the prior written consent
of the other party.




7.     INTEGRATION


This Amendment 8 constitutes a "writing" within the meaning of Clause 14.5 of
the Agreement, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written negotiations, agreements and understandings of the parties
with respect to the subject matter hereof.




8.     INCORPORATION BY REFERENCE


The terms and provisions of Clauses 14.3, 14.5, 14.6, 14.7, 14.8, 14.9 and 14.13
of the Agreement are hereby incorporated by reference, as though fully set forth
herein.








        



Page 5 of 6


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England                      Amdt 8 to
DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential
    

--------------------------------------------------------------------------------

Private and confidential





Signed for and on behalf of:
HAWAIIAN AIRLINES, INC.
Signed for and on behalf of: 
ROLLS-ROYCE PLC
By:
/s/ Mark B. Dunkerley
By:
______________________________
Printed:
Mark B. Dunkerley
Printed:
______________________________
Title:
President and CEO
Title:
______________________________





 
Signed for and on behalf of: 
ROLLS-ROYCE TOTALCARE SERVICES LIMITED
 
 
By:
______________________________
 
 
Printed:
______________________________
 
 
Title:
______________________________










Page 6 of 6


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England                      Amdt 8 to
DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential
    